DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/21 has been entered.
Claim 4 has been cancelled.  Claims 1-3, 5-7 are pending and examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Patent Application 2002/0183264 A1, of record) or Lansink et al. (WO 02/076241 A1, of record).
The instant claims are directed to a method of treating osteoporosis by administering genistein and alendronate.  
Shin et al. teach a method for the treatment of osteoporosis by administering a compound of formula I (abstract) in combination with genistein and alendronate, both of which are known drugs used for the treatment of osteoporosis (paragraph 0150 and claim 3).  The dosage of the compounds of the invention can be varied depending on sex and age of patients, severity of the concerned disease, etc., in general a daily dosage of 0.1 to 500 mg (paragraph 0149).  The limitations regarding suppressing osteoclastogenesis and favoring osteoblastic bone formation over the suppression of osteoclastogenesis are inherent because they are drawn to mechanism of action that will necessarily occur when the same claimed active agents are administered to the same claimed patient population.
Lansink et al. teach methods of treating osteoporosis (abstract) by administering estrogens and bisphosphonates (page 4, lines 3 and 5), for example genistein in an amount of 5-100 mg (page 4, lines 26-28) and alendronate in an amount of 5-50 mg.  Bisphosphonates are used to inhibit osteoclast bone resorption (page 5, lines 1-4).  Lansink et al. also teach that bone is constantly turned over by a combination of bone formation by osteoblasts and bone resorption by osteoclasts (page 1, lines 13-14).  Phytoestrogens, such as genistein, can directly act on osteoclasts and osteoblasts via an estrogen receptor independent mechanism (page 2, lines 25-28).  The limitations 
It would be obvious for one of ordinary skill in the art to select the claimed dosages of genistein and alendronate because the dosage ranges taught by Shin and Lanskink et al. encompasses these amounts.  Furthermore, it is obvious for the skilled artisan to optimize any dosage amounts based on a variety of factors, such as sex, age, weight, symptoms, severity of disease, tolerance, side effects, etc.
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04
Shin or Lansink et al. teach as discussed above, however, fail to teach a specific combination consisting of genistein and alendronate.

A person of ordinary skill in the art would have been motivated to select a combination consisting of genistein and alendronate because both Shin and Lansink et al. teach that that genistein and alendronate are individually well-known to be useful for treating osteoporosis.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating osteoporosis in a patient in need thereof by administering the therapeutically additive effect of two known active agents against osteoporosis together into a single composition.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
Applicant argues that both Shin and Lansink et al. do not teach or suggest a combination consisting of genistein and alendronate.  Because Shin and Lansink et al. require a primary compound, they would not read on the instant claims, which preclude any other active agents.  Nowhere in Shin and Lansink does it state that the compounds 
This is not persuasive because the motivation in the cited prior art references to select the specific combination consisting of genistein and alendronate is found in the teaching that they are both individually known to be useful for treating osteoporosis.  While Shin and Lansink et al. are mainly focused on their primary compounds, this in no way precludes one of ordinary skill in the art to select known active agents for their intended purpose, even though they may not be the main focus of the reference.
	Applicant also claim a showing of unexpected synergy from the combination of genistein and alendronate that are not observed individually as explained in paragraph 0044 and figure 1.  Specifically, genistein nor alendronate did not show any significant effect on cell proliferation on RAW267.4 cells in vitro, however, the combination showed a significant synergistic effect
	This is not persuasive because, at the outset, Applicant must present a showing of unexpected results or any other form of secondary consideration in a declaration format, which Applicant has not done.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627